Case 2:20-cv-05554-RSWL-AGR Document 13 Filed 10/26/20 Page 1 of 14 Page ID #:269



1    WORTHE HANSON & WORTHE
2    TODD C. WORTHE – State Bar No. 177452
     MACKENZIE C. FOELLMER – State Bar No. 255721
3
     1851 East First Street, Suite 860
4    Santa Ana, California 82705
     Telephone (714) 285-9600
5
     Facsimile (714) 285-9700
6    TWorthe@Whwlawcorp.com
7
                          UNITED STATES DISTRICT COURT
8
                         CENTRAL DISTRICT OF CALIFORNIA
9

10   JOHN DOE 1; AN INDIVIDUAL; and              CASE NO. 2:20-cv-05554-
11
     JOHN DOE 2, AN INDIVIDUAL,                  RSWL(AGRx)
                                                 BEFORE THE HONORABLE
12               Plaintiffs,                     Ronald S.W. Lew
13
                 vs.                             NOTICE OF MOTION AND
14
                                                 MOTION TO DISMISS
15
     UNITED AIRLINES, INC., AN ILLINOIS          PORTIONS OF PLAINTIFFS’
     CORPORATION; ROE 1, AN                      SECOND AMENDED
16   INDIVIDUAL; ROE 2, AN INDIVIDUAL;           COMPLAINT; MEMORANDUM
17   ROE 3, AN INDIVIDUAL; AND ROES 4            OF POINTS AND AUTHORITIES;
     THROUGH 50, INCLUSIVE.                      AND DECLARATION OF
18
                 Defendants.                     MACKENZIE C. FOELLMER,
19                                               ESQ.
20                                               [Federal Rules of Civil Procedure,
                                                 Rule 12(b)(6)]
21

22                                               Date: December 1, 2020
                                                 Time: 10:00 a.m.
23
                                                 Crtrm: TBD
24

25
                                                 Complaint Filed: May 18, 2020
26

27
           JURISDICTION of this Court is invoked on the basis of diversity of

28   citizenship and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.
                                            1
Case 2:20-cv-05554-RSWL-AGR Document 13 Filed 10/26/20 Page 2 of 14 Page ID #:270



1
           PLEASE TAKE NOTICE that on December 1, 2020, at 10:00 a.m., or as
2
     soon thereafter as counsel may be heard in Courtroom TBD, Defendant, UNITED
3
     AIRLINES, INC. (“United”) will and hereby does move this Court, with respect to
4
     the Second Amended Complaint (ECF Doc. 12) and pursuant to Federal Rule of
5
     Civil Procedure 12(b)(6), for an Order dismissing plaintiff, JOHN DOE 1 (“Doe
6
     1”) and JOHN DOE 2’s (“Doe 2,” collectively, “plaintiffs’ ”) first cause of action
7
     for violation of the Unruh Act. United further moves the Court for dismissal of
8

9
     plaintiffs’ prayer for punitive damages, treble damages, and attorneys’ fees.

10
           This motion is made following the conference of counsel pursuant to Local

11   Rule 7-3, which took place on October 22, 2020. Counsel were unable to reach
12   any agreement that would obviate the need for the motion. [See Declaration of
13   Mackenzie C. Foellmer, Esq. “Foellmer Dec.”]
14         The motion is based upon this Notice of Motion and Motion, the
15   Memorandum of Points and Authorities attached hereto, declaration of Mackenzie
16   C. Foellmer, Esq., all the papers, pleadings, and records on file herein, and on such
17   other matters as may properly come before the Court prior to or at the hearing.
18

19
     DATED: October 26, 2020         WORTHE HANSON & WORTHE
20                                   By: /s/ Todd Worthe
                                     TODD C. WORTHE
21
                                     MACKENZIE C. FOELLMER
22                                   Attorneys for Defendant, UNITED AIRLINES,
23
                                     INC.

24

25

26

27

28
                                               2
Case 2:20-cv-05554-RSWL-AGR Document 13 Filed 10/26/20 Page 3 of 14 Page ID #:271



1
                                  TABLE OF CONTENTS
2

3

4
              MEMORANDUM OF POINTS AND AUTHORITIES ......................5
5

6               I. INTRODUCTION .........................................................................5
7
                II. STANDARDS GOVERNING A MOTION TO DISMISS ..........7
8

9               III. PLAINTIFFS FAIL TO STATE A CAUSE OF ACTION FOR
10
                      VIOLATION OF THE UNRUH ACT .......................................8
11

12              IV. PLAINTIFFS HAVE NOT PLEADED FACTS SUFFICIENT
13
                      TO SUPPORT A PUNITIVE DAMAGE CLAIM AGAINST
14

15                    THE CORPORATION .............................................................11
16
                V. CONCLUSION ............................................................................13
17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
Case 2:20-cv-05554-RSWL-AGR Document 13 Filed 10/26/20 Page 4 of 14 Page ID #:272



1
                                                   TABLE OF AUTHORITIES
2
                           Cases
3
     Al-Kidd v. Ashcroft, 580 F.3d 949, 956 (9th Cir. 2009) .................................................................. 8
4

5
     Bell Atl. Corp. v. Twombly (2007) 550 U.S. 544, 545, citations omitted) ...................................... 8

6    Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-338 (9th Cir. 1996) ........................................... 8
7    De la Cruz v. Tormey, 582 F.2d 45, 48 (9th Cir. 1978) ................................................................... 7
8
     Grundy v. Walmart Inc., No. CV 18-1720-PSG (SKX), 2018 WL 5880914, at *3 (C.D. Cal. June
9
        22, 2018) ...................................................................................................................................... 9
10

11
     Manzarek v. Marine, 519 F.3d at 1031 (9th Cir. 2008.) ................................................................. 8

12   Phillips v. P.F. Chang’s China Bistro, Inc., No. 5:15- cv-00344-RMW, 2015 WL 4694049, at *7
13      (N.D. Cal. Aug. 6, 2015 ............................................................................................................... 9
14
     Rescuecom Corp. v. Google Inc., 562 F.3d 123, 127 (2nd Cir. 2009 .............................................. 7
15
     Shroyer v. New Cingular Wireless Services, Inc. 622 F.3d 1035, 1041 (9th Cir. 2010) ................. 8
16

17   Tomaselli v. TransAmerica Ins. Co., 25 Cal. App. 4th 1269, 1281 (1994) .................................. 11

18   Whittlestone, Inc. v. Handi-Craft Company 618 F.3d 970, 976 (9th Cir. 2010) ............................. 8
19   Woolstrum v. Mailloux, 141 Cal. App. 3d Supp.11, 190 Cal. Rptr. 735 (1983) ........................... 11
20
                           Statutes
21

22   Cal. Civ. Code § 3294(b) .............................................................................................................. 12

23   California’s Unruh Civil Rights Act, Cal. Civ. Code § 51 ............................................................. 5
24
     Civil Code section 3294 .................................................................................................................. 7
25
     Rule 12(b)(6) ............................................................................................................................... 7, 8
26

27

28
                                                                              4
Case 2:20-cv-05554-RSWL-AGR Document 13 Filed 10/26/20 Page 5 of 14 Page ID #:273



1
                    MEMORANDUM OF POINTS AND AUTHORITIES
2

3
                    I.     INTRODUCTION

4
              United submits this motion against the backdrop of a recent, comprehensive,
5
     order in which the Court granted United’s motion to dismiss the first cause of
6
     action in Plaintiffs’ first amended complaint. ECF Doc. 11 at pp.13-14. That was a
7
     claim under California’s Unruh Civil Rights Act, Cal. Civ. Code § 51 (“Unruh
8
     Act”).
9
              In the September 25, 2020 order, the Court correctly held that (1) “[a] claim
10
     for violation of the Unruh Act requires showing intentional acts of discrimination”
11
     and (2) “[a] plaintiff bringing an Unruh Act violation claim cannot allege
12
     intentional discrimination in a conclusory fashion. ECF Doc. 11 at p.12. Fairly
13

14
     characterizing plaintiffs’ allegations of intentional discrimination as “bare bones”

15
     and “conclusory,” the Court found “Plaintiffs have failed to state a claim for

16   violation of the Unruh Act.” Id. at p.13.
17            Additionally, because “Plaintiffs’ prayer for treble damages and attorneys’
18   fees is premised on Plaintiff’s Unruh Act claim[,]” the Court also granted United’s
19   motion insofar as it challenged Plaintiffs’ claim for such relief. Id. at p.14.
20            Finally, the Court observed that “Plaintiffs nowhere allege that any officer,
21   director, or managing agent of United had advance knowledge of and consciously
22   disregarded, authorized, or ratified an act of oppression, fraud, or malice.” Id. at
23   p.19. As such, the Court held “Plaintiffs have failed to plead the necessary
24   information to sustain a claim for punitive damages.” Id.
25            Reasoning that amendment of these claims would not necessarily be futile,
26
     Plaintiffs were given leave to attempt to replead these claims. Id. at pp.21-22. The
27
     second amended complaint (“SAC”) (ECF Doc. 12) is Plaintiffs’ effort to re-state
28
                                                 5
Case 2:20-cv-05554-RSWL-AGR Document 13 Filed 10/26/20 Page 6 of 14 Page ID #:274



1
     the claims. But what the SAC reveals is the reality that Plaintiffs have failed to
2
     cure the fatal defects to which the Court pointed in its order. It also supports the
3
     reasonable inference that Plaintiffs simply cannot do so. As such, the first cause of
4
     action should be dismissed with prejudice; and the claims and prayers for treble
5
     damages, attorneys’ fees and punitive damages should be dismissed as well.
6
           For purposes of this motion, general familiarity with the alleged facts is
7
     presumed. That is both because (a) the facts are faithfully recited in the Court’s
8

9
     recent order (ECF Doc. 11 at pp. 2-4) and (b) they are largely unchanged in the

10
     SAC. When comparing the SAC against the prior pleading, the most notable

11   change is the addition of new accusations and characterizations – averments that
12   are wholly conclusory. Equally conspicuous in the comparison between the
13   pleadings, new and old, is the absence of any additional, factually-supported
14   allegations in the SAC.
15         These are the highlights of what little was done to change the FAC and
16   thereby create the SAC. Plaintiffs now allege that Roe 2 and Roe 3 “purposefully”
17   ignored Plaintiffs’ complaints instead of doing so “unwittingly.” Compare ECF
18   Doc.12 at ¶ 62 and ECF Doc. 1-3 at ¶ 66. Plaintiffs have inserted a conclusory
19   allegation that the flight attendants discriminated against Plaintiffs by
20   “intentionally and actively ignoring” their complaints and failing to enforce
21
     adequate policies and procedures in response to the alleged assault and harassment
22
     by a fellow passenger. See ECF No. 12 at ¶ 65.
23
           Critically missing, now as before, are alleged facts that show United’s
24
     actions were animated by an invidious, discriminatory reason or purpose. Just as in
25
     the FAC, in the SAC plaintiffs offer only the conclusory claim that United’s
26
     actions were substantially motivated by Plaintiffs’ “gender, age and race.” Id.
27

28
                                                6
Case 2:20-cv-05554-RSWL-AGR Document 13 Filed 10/26/20 Page 7 of 14 Page ID #:275



1
            Driven to somehow inject punitive damages into this case, Plaintiffs now
2
     also include a roster of the names and current titles of members of the airline’s
3
     senior executive team. Id. at ¶ 102. They pair this list with entirely conclusory
4
     assertions that these executives – each and every one of the 18 of them – in some
5
     unspecified way “acted willfully and maliciously in conscious disregard of
6
     PLAINTIFFS’ rights and wellbeing onboard the FLIGHT, so as to constitute
7
     malice and oppression under Civil Code section 3294.” Id. (In fact, in assailing
8

9
     people about whom they know virtually nothing, Plaintiffs go beyond the 18

10
     named executives and include the entirety of United’s Board of Directors and a

11   group they generically denominate as “[a]ny additional officers, directors,
12   managers, and supervisors whose identity is currently unknown to PLAINTIFFS.”
13   Id.)
14          Apart from the ruse of transforming names on a corporate organization chart
15   into a basis for a punitive damage claim, the fact remains that the SAC still has no
16   allegations regarding the: (a) supposed advance knowledge of the unfitness of two
17   specific flight attendants (Roe 2 and Roe 3) and (b) ratification of the flight
18   attendants’ alleged wrongful conduct by the United executives.
19

20
                  II.    STANDARDS GOVERNING A MOTION TO DISMISS
21

22          A Rule 12(b)(6) motion tests the legal sufficiency of the claim or claims
23   stated in the complaint. De la Cruz v. Tormey, 582 F.2d 45, 48 (9th Cir. 1978).
24   On a motion to dismiss under Rule 12(b)(6), the court must “accept as true all of
25   the factual allegations set out in plaintiff’s complaint, draw inferences from those
26   allegations in the light most favorable to plaintiff, and construe the complaint
27   liberally.” Rescuecom Corp. v. Google Inc., 562 F.3d 123, 127 (2d Cir. 2009); Al-
28
                                                7
Case 2:20-cv-05554-RSWL-AGR Document 13 Filed 10/26/20 Page 8 of 14 Page ID #:276



1
     Kidd v. Ashcroft, 580 F.3d 949, 956 (9th Cir. 2009). A Rule 12(b)(6) motion is
2
     proper when the complaint fails to allege sufficient facts under a cognizable legal
3
     theory. Shroyer v. New Cingular Wireless Services, Inc. 622 F.3d 1035, 1041 (9th
4
     Cir. 2010). To survive a motion to dismiss, the facts alleged must state a facially
5
     plausible claim for relief. Id.
6
           Although allegations of material fact are taken as true and construed in the
7
     light most favorable to the nonmoving party (Cahill v. Liberty Mut. Ins. Co., 80
8

9
     F.3d 336, 337-338 (9th Cir. 1996), courts are not required to accept as true

10
     conclusory allegations, unreasonable inferences, or unwarranted deductions of fact.

11   Manzarek v. Marine, 519 F.3d at 1031 (9th Cir. 2008.) “While a complaint
12   attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual
13   allegations, a plaintiff's obligation to provide the ‘grounds’ of his ‘entitlement to
14   relief’ requires more than labels and conclusions, and a formulaic recitation of the
15   elements of a cause of action will not do. Factual allegations must be enough to
16   raise a right to relief above the speculative level, on the assumption that all the
17   allegations in the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v.
18   Twombly (2007) 550 U.S. 544, 545, citations omitted)
19         In Whittlestone, Inc. v. Handi-Craft Company 618 F.3d 970, 976 (9th Cir.
20   2010), the Court held that FRCP Rule 12(b)(6) was an appropriate vehicle to strike
21
     a claim for damages. Id. at 974.
22

23
                  III.   PLAINTIFFS FAIL TO STATE A CAUSE OF ACTION FOR
24
     VIOLATION OF THE UNRUH ACT
25

26
           As explained above, Plaintiffs’ allegations of allegedly intentional
27
     discrimination are little changed from the FAC. Even though Plaintiffs latest
28
                                                8
Case 2:20-cv-05554-RSWL-AGR Document 13 Filed 10/26/20 Page 9 of 14 Page ID #:277



1
     attempt includes throwing in buzzwords that United purposely, actively and
2
     intentionally ignored Plaintiffs’ complaints, no facts are alleged to establish how
3
     these actions were racially motivated. Once again, Plaintiffs offer nothing more
4
     than the vapid assertion that a substantial motivating reason for United’s conduct
5
     was plaintiffs’ gender, age and race. See ECF Doc. 12 at ¶ 67.
6
           As the Court has already explained, “[t]o state a claim for discrimination
7
     under the Unruh Act, a plaintiff must allege: (1) that he was denied full and equal
8

9
     accommodations, advantages, facilities, privileges, or services in a business

10
     establishment; (2) that his protected characteristic was a motivating factor for this

11   denial; (3) that defendant’s denial was the result of its intentional discrimination
12   against plaintiff; and (4) that the defendant’s wrongful conduct caused him to
13   suffer injury. Id. at pp.10-11, citing Grundy v. Walmart Inc., No. CV 18-1720-PSG
14   (SKX), 2018 WL 5880914, at *3 (C.D. Cal. June 22, 2018) (citing Phillips v. P.F.
15   Chang’s China Bistro, Inc., No. 5:15- cv-00344-RMW, 2015 WL 4694049, at *7
16   (N.D. Cal. Aug. 6, 2015)); Judicial Council of Cal. Civil Jury Instruction 3060).
17         The same shortcomings that were fatal to the Unruh Act claim in the FAC
18   are equally evident in the SAC. These are, most notably, the lack of factual support
19   for the propositions that (a) Plaintiffs’ protected characteristic was a motivating
20   factor for the alleged discrimination and (b) United’s actions were intentionally
21
     discriminatory. Factually unsupported allegations do not gain gravitas or legal
22
     sufficiency, merely by swapping one adjective for a different one. In other words,
23
     flight attendants once alleged to have “unwittingly ignored” Plaintiffs’ complaints
24
     of harassment by another passenger, are not transformed into purveyors of
25
     intentional discrimination, because they are now alleged to have “purposefully
26
     ignored” the complaints.
27

28
                                                9
Case 2:20-cv-05554-RSWL-AGR Document 13 Filed 10/26/20 Page 10 of 14 Page ID #:278



1
            What is important is that Plaintiffs continue to fail to plead specific facts that
2
     show the alleged disregard by the flight attendants was racially motivated. It is
3
     entirely unclear what Plaintiffs mean by the (seemingly inconsistent) allegation
4
     that the flight attendants “overlooked, disregarded, ignored, and took for granted
5
     the fact that sexual assaults and harassment can occur to young African American
6
     males” (ECF Doc. 12 at ¶ 67), particularly since anyone, old or young, white or
7
     black, male or female, can be subjected to sexual assault and harassment. On the
8

9
     other hand, what is clear is that this cryptic allegation does not breathe life into a

10
     lifeless claim for intentional discrimination.

11          Precisely the same is true of the confusing, but conclusory, allegation that
12   United “acted with intentional disregard and indifference, under notice of two
13   young, large and muscular, African American men being sexually assaulted by an
14   older white lady.” Id. at ¶ 68. Moreover, notions that unsubstantiated media
15   reports, or vaguely described “studies,” reflect the thinking of two particular
16   United flight attendants, much less that they show they acted on account of race,
17   gender or age, are nothing short of preposterous.
18          The bottom line is this: even with the Court having explained the Unruh Act
19   cause of action in the FAC was legally unsustainable, and the reasons why,
20   Plaintiffs continue to come up short. The only reasonable inference is that they
21
     cannot in good faith, and consistent with their obligations under Rule 11, allege
22
     facts that show United’s actions or inactions were intentionally discriminatory and
23
     animated by Plaintiffs’ race, gender or age.
24
            Again, Plaintiffs’ potential entitlement to statutory damages and attorneys’
25
     fees are tied solely to their claim under the Unruh Act. Since the latter is legally
26
     infirm, the claim for this relief is untenable. Just as the first cause of action fails, so
27
     too do the claims for statutory damages and attorneys’ fees.
28
                                                 10
Case 2:20-cv-05554-RSWL-AGR Document 13 Filed 10/26/20 Page 11 of 14 Page ID #:279



1

2                  IV.    PLAINTIFFS HAVE NOT PLEADED FACTS SUFFICIENT TO
3
     SUPPORT A PUNITIVE DAMAGE CLAIM AGAINST THE CORPORATION
4

5           Plaintiffs’ claimed entitlement to punitive damages is tied exclusively to
6    their cause of action for intentional infliction of emotional distress. As noted,
7    Plaintiffs have added three paragraphs (ECF Doc. ¶¶ 101-103) in which they strain
8    to suggest 18 named, senior executives, and the entire corporate board of directors,
9
     are in some way implicated in events that culminated in Plaintiffs’ alleged sexual
10
     assault by another passenger with whom they shared a row of seats during a
11
     particular flight.
12
            Plaintiffs’ primary claim is that United is liable for punitive damages based
13
     on the conduct of two particular flight attendants – actions Plaintiffs’ struggle to
14
     suggest exceeded all bounds of that usually tolerated in a civilized community and
15
     were therefore “outrageous.”
16
            Because the law disfavors punitive damages, an award of such damages is
17
     only proper in the “clearest of cases.” See Woolstrum v. Mailloux, 141 Cal. App.
18
     3d Supp.11, 190 Cal. Rptr. 735 (1983). Conduct that will support punitive damages
19
     must have been “so vile, base, contemptible, miserable, wretched or loathsome that
20

21
     it would be looked down upon and despised by ordinary decent people.” Tomaselli

22
     v. TransAmerica Ins. Co., 25 Cal. App. 4th 1269, 1281 (1994). For Plaintiffs and

23   their quest for exemplary damages, the first problem is that the flight attendants’
24   conduct – even as they have alleged it – does not rise to the level required for an
25   award of such damages.
26          In addition, for United, as a corporation, to be liable for punitive damages
27   based on this purportedly wretched, vile conduct by two employees, Plaintiffs must
28   allege (and ultimately prove by clear and convincing evidence) that United had
                                               11
Case 2:20-cv-05554-RSWL-AGR Document 13 Filed 10/26/20 Page 12 of 14 Page ID #:280



1
     advance knowledge of the unfitness of the employees and nonetheless ratified their
2
     wrongful conduct. Cal. Civ. Code § 3294(b). Here, as before, Plaintiffs fail to
3
     allege what they must. Plaintiffs fail to allege – and cannot do so in good faith–
4
     that any of the senior United executives knew anything at all about Roe 2 or Roe 3,
5
     much less that they knew, before the incident flight, they were unfit, and yet went
6
     on to ratify their conduct.
7
           To what they inadequately alleged before – and insufficiently re-allege now
8

9
     – Plaintiffs also suggest that United faces liability for punitive damages based on

10
     boilerplate, conclusory allegations about United policies and procedures with

11   respect to allegations of inflight sexual assault.
12         Yet the best evidence of how Plaintiffs are truly grasping at straws may be
13   their confusion over the most basic facts. For example, Plaintiffs seem uncertain
14   whether United had policies but failed to enforce them or did not have policies
15   they reckon the airline ought to have had. This elemental uncertainty leads them to
16   refer, repeatedly, to a “lack of and/or failure to enforce adequate policies.” See
17   ECF Doc. 12 at ¶¶ 58, 65, 66, 94, 95.
18         However, without even that much known to and alleged by Plaintiffs, it is
19   evident they have not alleged a factual basis for the potential imposition of punitive
20   damages. Nor have they come close to alleging what the 18 or more senior
21
     executives might have done or not done with respect to the policies that either do
22
     or do not exist and which Plaintiffs claim either were or were not enforced.
23
           Plaintiffs have not alleged – and cannot in good faith and consonant with
24
     Rule 11 allege – facts to support a claim for punitive damages in this case. The
25
     claim should be dismissed without further leave to amend.
26

27

28
                                                12
Case 2:20-cv-05554-RSWL-AGR Document 13 Filed 10/26/20 Page 13 of 14 Page ID #:281



1

2
                  V.    CONCLUSION
3

4          The first cause of action, for violation of the Unruh Act, should be
5    dismissed. Along with the dismissal of that insufficiently alleged claim, Plaintiffs’
6    prayer for treble damages and attorney’s fees must also be dismissed. Plaintiffs’
7    claim for punitive damages should also be dismissed because Plaintiffs cannot
8    plead what the law requires for such extraordinary relief. Finally, Plaintiffs should
9
     not be allowed further leave to amend the complaint. They have filed three
10
     complaints already; a fourth would be futile.
11

12   DATED: October 26, 2020          WORTHE HANSON & WORTHE
13                                    By: /s/ Todd Worthe
                                      TODD C. WORTHE
14                                    MACKENZIE C. FOELLMER
15                                    Attorneys for Defendant, UNITED AIRLINES,
                                      INC.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                               13
Case 2:20-cv-05554-RSWL-AGR Document 13 Filed 10/26/20 Page 14 of 14 Page ID #:282



1                 DECLARATION OF MACKENZIE C. FOELLMER
2       1. I am an attorney at law duly licensed to practice before all the Courts in the
3          State of California including the United States District Court, Central
4          District of California, and a partner in the law firm of Worthe Hanson &
5
           Worthe, A Law Corporation, and attorney of record for defendant, United
6
           Airlines, Inc. in the above-captioned action. As such, I have personal
7
           knowledge of the file and pleadings in this matter and facts stated herein. If
8
           called upon as a witness, I could and would competently testify to the
9
           following:
10
        2. On October 22, 2020, I met and conferred via telephone with counsel for
11
           plaintiffs regarding the instant motion as required by Local Rule 7-3. I
12
           respectfully submit that the parties have satisfied the Central District Local
13
           Rules, Rule 7-3.
14

15
        I declare under penalty of perjury pursuant to the laws of the State of California
16

17   that the foregoing is true and correct.
18
     Executed this 26th day of October 2020 at Santa Ana, California.
19
                                                         /s/ Mackenzie C. Foellmer
20

21                                                              Declarant
22

23

24

25

26

27

28
                                               14
